Citation Nr: 0025231	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether burial expenses paid prior to the date of application 
for death pension benefits should be excluded from the 
appellant's countable income for purposes of determining her 
entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  The veteran died on July [redacted], 1997.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the appellant was not entitled to 
improved death pension as her countable income exceeded the 
applicable maximum annual pension rate and that burial 
expenses were not excluded from countable income because they 
were paid prior to her date of entitlement.  

In March 1998, the Board REMANDED the case to the RO for 
additional development.  After receiving additional expense 
information, the RO, in a July 1998 decision, awarded the 
appellant improved death pension benefits of $25 per month 
effective September 1, 1997.  In a January 1999 decision, the 
Board determined that the burial expenses were not excluded 
from countable income as they were paid prior to the date of 
the appellant's entitlement and that the improved pension 
benefits were properly adjusted effective September 1, 1997.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2000, the appellant and the Secretary of VA filed a Joint 
Motion for Remand.  In February 2000, the Court granted the 
Joint Motion for Remand and vacated the January 1999 Board 
decision.  In the motion, it was noted that there was an 
inconsistency between the statute, 38 U.S.C.A. § 1503(a)(3) 
and the regulations, 38 C.F.R. § 3.272(h), and that the Board 
had not addressed such inconsistency. 



FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997.

2.  The appellant paid burial expenses in the amount of 
$4,584.88 on August 25, 1997.

3.  The appellant's claim for death pension benefits was 
received on August 26, 1997.

4.  The VA General Counsel, in VAOPGCPREC 1-2000, determined 
that the last sentence of 38 C.F.R. § 3.272(h) is 
inconsistent with 38 U.S.C. § 1503(a)(3), and that the VA may 
not rely on this sentence for denying death pension or 
reducing the amount of benefits payable.


CONCLUSION OF LAW

The burial expenses in the amount of $4,284.88 (the amount of 
total burial expenses less the amount paid by the VA), 
associated with the veteran's final illness and death must be 
considered in determining the appellant's countable income 
for VA improved death pension benefit purposes.  38 U.S.C.A. 
§ 1503(a)(3) (West 1991); 38 C.F.R. § 3.272(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA improved pensions benefits are paid at a rate 
representing the difference between the recipient's countable 
income and the maximum annual rate at which such benefits can 
be paid.  38 U.S.C.A. § 1521 (West 1991).  The maximum annual 
rate of improved death pension for a surviving spouse without 
dependents was $5,688, effective as of December 1996.  38 
U.S.C.A. §§ 1541(b), (c); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23(a)(5), (b), (d)(5).  The maximum rate of improved death 
pension is reduced by the amount of the countable annual 
income of the surviving spouse. 38 C.F.R. § 3.23(b).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded by 38 C.F.R.§ 3.272.  
See 38 U.S.C.A. § 1503.  Amounts paid by a surviving spouse 
of a veteran for the veteran's just debts and the expenses of 
last illness and burial (to the extent such burial expenses 
are not reimbursed under Chapter 23 of Title 38 of the United 
States Code) will be deducted from the income of the 
surviving spouse.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272. 

Expenses as to last illness, burial, and just debts which are 
paid during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid. Any such expenses paid subsequent to 
death but prior to date of entitlement are not deductible.  
38 C.F.R. § 3.272(h).  

The death certificate revealed that the veteran died on July 
[redacted], 1997.  On VA Form 21-530, received in July 1997, burial 
expenses for the veteran totaled $4,734.88.  In July 1997, 
the VA authorized payment of $450.00 for burial and plot 
internment expenses.  A bill from the funeral home stated 
that the appellant paid the burial expenses in the amount of 
$4,584.88 on August 25, 1997.  The appellant's claim for 
Dependency and Indemnity Compensation (DIC), dated August 22, 
1997, was received at the RO on August 26, 1997.

In its September 1997 decision, the RO determined that the 
appellant was not entitled to improved death pension benefits 
because her income, based on the receipt of SSA benefits, 
exceeded income limitations for death pension benefits.  It 
was determined that, although she reported having paid 
expenses incurred for the funeral of the veteran in the 
amount of $4,584.88, on August 25, 1997, these payments could 
not be excluded from her countable income since her claim was 
not received until August 26, 1997 and was not filed within 
45 days of the veteran's death. This determination was based 
upon the provisions of 38 C.F.R. §§ 3.272(h) and 
3.400(c)(3)(ii).   

In VAOPGCPREC 1-2000 (2000), the VA General Counsel 
determined that the last sentence of 38 C.F.R. § 3.272(h), 
which provides that any expenses of last illness, burial, and 
just debts paid subsequent to death but prior to date of 
entitlement are not deductible from countable income is 
inconsistent with 38 U.S.C. § 1503, which provides that 
expenses pertaining to the veteran's last illness including 
burial expenses are to be excluded from the appellant's 
countable income.  Thus, the VA General Counsel stated that 
the VA may not rely on the last sentence of the 3.272(h) to 
deny entitlement to improved death pension benefits.  

In view of VAOPGCPREC 1-2000 (2000), as the appellant paid 
the veteran's burial expenses in 1997, she is entitled to 
have the amount of the veteran's burial expenses that she 
paid deducted from her 1997 countable income. The evidence 
shows that total burial expenses submitted were $4,734.88, 
that $450.00 for burial and plot internment was reimbursed by 
VA in July 1997.  In August 1997, the funeral home certified 
that the appellant paid $4,584.88 in burial expenses.  
Subtracting the total burial expenses, $4,734.88, less the 
$450 paid by the VA, the amount excluded from the appellant's 
1997 countable income, should be $4,284.88.

Finally, the Board notes that according to 38 U.S.C.A. § 
5105; 38 C.F.R. § 3.153, an application on a form jointly 
prescribed by the Secretary of VA (previously the 
Administrator of the VA) and the Secretary of Health, 
Education, and Welfare (HEW), filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in VA as of the date of receipt in Social Security 
Administration.  The Board notes that the appellant reported 
in her August 26, 1997 DIC claim that she was receiving 
Social Security benefits based on the veteran's Social 
Security.  Thus, it appears that the appellant may have filed 
an informal claim for DIC within the prescribed 45-day period 
under 38 C.F.R. § 3.400(c) by filing for Social Security 
benefits after the veteran's death. 


ORDER

The burial expenses incurred in association with the 
veteran's final illness are to be excluded from the 
appellant's countable income for purposes of determining her 
entitlement to payment of VA improved death pension benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


